62 N.Y.2d 638 (1984)
Carvel Corporation, Plaintiff,
v.
Irving M. Burstein et al., Defendants.
Irving M. Burstein et al., Appellants,
v.
Carvel Corporation et al., Defendants, and Thomas Carvel, Respondent.
Court of Appeals of the State of New York.
Decided April 3, 1984.
David J. Goldstein for appellants.
Alfred E. Donnellan for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (99 AD2d 935).